DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 08/04/2022, with respect to specification objections have been fully considered and are persuasive.  The specifications objections of the title and abstract has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Schwank et al US20090241943 (hereinafter “Schwank”) discloses a pitot tube assembly is provided for a radiant tube heater having a blower for providing combustion air to a burner. The assembly includes a mounting plate for attaching the assembly to a wall of a housing of the blower. First and second, substantially L-shaped pitot tubes extend through the mounting plate and are connected thereto and have respective inner leg sections which are arranged within an outlet section of the blower during use of the radiant tube heater. These leg sections extend in opposite directions to their respective pressure sensing ends. The first pitot tube measures impact pressure created by the blower and the second pitot tube measures static pressure. These tubes are connectible to a differential pressure switch arrangement for controlling operation of the burner. As part of a burner assembly, there is a mixing cup unit mountable within the burner tube of the heater and capable of mixing primary air and combustible gas. A gas valve unit regulates flow of the gas to the cup assembly. (Fig 1-18, Paragraph 0032-0056)
However, Schwank fails to disclose a base with an elongated geometry, wherein the base is configured to be arranged according to the longitudinal axis inside the casing, and wherein the base comprises a partition, a back, a platform and a plinth, wherein the partition comprises an inner plane oriented towards the back and parallel to the longitudinal axis and an outer plane that forms an acute angle with the inner plane, wherein the back, the platform and the inner plane of the partition define a slot oriented according to a plane parallel to the longitudinal axis and configured to receive the electronic circuit board, and wherein the outer plane of the partition defines a support surface inclined with respect to the longitudinal axis and configured to serve as a support together with the plinth for the pressure-sensitive element, wherein the outer surface of the partition comprises an opening that gives way to the conduit.
Sensata Technologies Inc US8935961 (hereinafter “Sensata”) discloses a sensor assembly includes a rectangular-shaped pressure sensor element and an electronic circuitry coupled to receive a signal from the pressure sensor element. An open-ended fluid-tight passageway of the sensor assembly conveys fluid from a portal opening of the sensor assembly to a surface of the rectangular-shaped pressure sensor element. The sensor assembly further includes a closed-ended fluid-tight passageway, at least a portion of which is fabricated from metal. The closed-ended fluid tight passageway extends from at least from the portal opening of the sensor assembly to the electronic circuitry on at least a portion of a path adjacent to the rectangular-shaped ceramic pressure sensor element. The sensor assembly includes a temperature sensor element disposed in an end of the closed-ended fluid-tight passageway. Conductive links disposed in the closed-ended fluid tight passageway electrically couple the temperature sensor element to the electronic circuitry. (Fig 1-9, Col 6 line 51 – Col 12 line 64)
However, Sensata fails to disclose a base with an elongated geometry, wherein the base is configured to be arranged according to the longitudinal axis inside the casing, and wherein the base comprises a partition, a back, a platform and a plinth, wherein the partition comprises an inner plane oriented towards the back and parallel to the longitudinal axis and an outer plane that forms an acute angle with the inner plane, wherein the back, the platform and the inner plane of the partition define a slot oriented according to a plane parallel to the longitudinal axis and configured to receive the electronic circuit board, and wherein the outer plane of the partition defines a support surface inclined with respect to the longitudinal axis and configured to serve as a support together with the plinth for the pressure-sensitive element, wherein the outer surface of the partition comprises an opening that gives way to the conduit.
Prior arts such as Schwank and Sensata made available do not teach, or fairly suggest, a base with an elongated geometry, wherein the base is configured to be arranged according to the longitudinal axis inside the casing, and wherein the base comprises a partition, a back, a platform and a plinth, wherein the partition comprises an inner plane oriented towards the back and parallel to the longitudinal axis and an outer plane that forms an acute angle with the inner plane, wherein the back, the platform and the inner plane of the partition define a slot oriented according to a plane parallel to the longitudinal axis and configured to receive the electronic circuit board, and wherein the outer plane of the partition defines a support surface inclined with respect to the longitudinal axis and configured to serve as a support together with the plinth for the pressure-sensitive element, wherein the outer surface of the partition comprises an opening that gives way to the conduit.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-15 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855